          Case
           Case1:20-cv-02391-PGG
                1:20-cv-02391-PGG Document
                                   Document43-1
                                            44 Filed
                                                Filed09/13/21
                                                      09/10/21 Page
                                                                Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EMIGRANT BANK AND PACIFIC
 MERCANTILE BANK,
                                                         No. 1:20-cv-02391
                             Plaintiffs,

                        v.
                                                         [PROPOSED]
                                                         XXXXXXXX
 SUNTRUST BANK; TRUIST BANK AND                          ORDER
 DOES 1 THROUGH 10 INCLUSIVE,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

          THIS MATTER comes before the Court on a request brought jointly by Plaintiffs and

Defendants (ECF 43), which seeks Court approval of a proposed procedure by which Plaintiffs

may amend their Complaint (ECF 1). The Court, having considered the parties’ submission, and

for good cause shown, it is,

          ON THIS ____        September
                  13 day of ____________________________, 2021,

          ORDERED that Plaintiffs may file an amended complaint within 14 days of this Order;

and further

          ORDERED that such amended complaint shall solely add new claims and new

allegations of fact related to such new claims; and further

          ORDERED that Plaintiffs shall file, contemporaneously with any such amended

complaint, a redline comparing the amended complaint to the original Complaint (ECF 1); and

further

          ORDERED that the filing of such amended complaint shall not moot Defendants’

pending Motion to Dismiss (ECF 35); and further
        Case
         Case1:20-cv-02391-PGG
              1:20-cv-02391-PGG Document
                                 Document43-1
                                          44 Filed
                                              Filed09/13/21
                                                    09/10/21 Page
                                                              Page22ofof22




       ORDERED that the amended complaint shall reassert the claims contained in the

original Complaint in the same order and style as the original Complaint so that the references to

the Counts in the Complaint in the pending Motion to Dismiss will pertain to the same counts in

the amended complaint; and further

       ORDERED that, once and if Plaintiffs file such amended complaint, Defendants shall

respond, by motion or by answer, only to any new cause or causes of action and any new factual

allegations added in support of such cause of action; and further

       ORDERED that, in the event that the Court grants the Motion to Dismiss, in whole or in

part, the ruling shall apply with full force and effect to the amended complaint, and any count

dismissed shall be deemed dismissed from the amended complaint.




        September 13, 2021
 Date: ____________________                         _________________________________
                                                    Hon. Paul G. Gardephe
                                                    United States District Judge




                                                2
